IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA              :   No. 659 EAL 2015
                                          :
                                          :
            v.                            :   Petition for Allowance of Appeal from
                                          :   the Unpublished Memorandum
                                          :   Opinion and Order of the
THE REAL PROPERTY AND                     :   Commonwealth Court at No. 1254 CD
IMPROVEMENTS KNOWN AS 12534               :   2014 entered on November 2, 2015,
CHILTON ROAD PHILADELPHIA, PA             :   vacating and remanding the Order
19154                                     :   Dated of the Philadelphia County Court
                                          :   of Common Pleas at No. CP-51-MD-
                                          :   9001252-2004 entered on June 17,
PETITION OF: COMMONWEALTH OF              :   2014
PENNSYLVANIA                              :


                                      ORDER



PER CURIAM

      AND NOW, this 16th day of June, 2017, this petition for allowance of appeal is

hereby GRANTED, the order of the Commonwealth Court is VACATED, and the matter

is REMANDED to the Commonwealth Court to remand to the trial court for

reconsideration in light of this Court’s decision in Commonwealth v. 1997 Chevrolet,

__ A.3d __, 2017 WL 2291733 (Pa. May 25, 2017).